                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 19-cr-083-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

2.     HANLI YANG,

       Defendant.


                            ORDER ON PRETRIAL MOTIONS


       The Government charges Hanli Yang (“Yang”) and her co-defendant, Fudong Wu

(“Wu”), with three crimes: (1) conspiracy “to manufacture and possess with the intent to

distribute 1,000 and more marijuana plants, a Schedule I controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(vii)”;

(2) “manufactur[ing] and possess[ing] with intent to distribute 1,000 and more marijuana

plants, a Schedule I controlled substance,” potentially to include aiding and abetting that

crime, “[a]ll in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(vii) and Title 18, United States Code, Section 2”; and (3) “us[ing] and

maintain[ing] a [a home in] Aurora, Colorado, for the purpose of manufacturing and

distributing marijuana, a Schedule I controlled substance,” potentially to include aiding

and abetting that crime, “[a]ll in violation of Title 21, United States Code, Section

856(a)(1) and Title 18, United States Code, Section 2.” (ECF No. 1 at 1–2.)

       Before the Court are eight motions filed by Yang:
       •      Motion to Suppress Fruits of Search Warrant (ECF No. 50);

       •      Motion for Relief from Prejudicial Joinder (ECF No. 51);

       •      Motion for Disclosure Pursuant to Rules 404(b) and 609, Federal Rules of

              Evidence (ECF No. 52);

       •      Motion for Early Production of Jencks Material (ECF No. 53);

       •      Motion for Production of Bruton and Rule 801(d)(2)(E) Materials and

              Motion for Pretrial James Determination of Admissibility of Alleged Co-

              Conspirator Statements (ECF No. 54);

       •      Motion to Compel Disclosure of Existence and Substance of Promises of

              Immunity, Leniency or Preferential Treatment (ECF No. 55);

       •      Motion to Disclose Identity of Informants (ECF No. 56); and

       •      Request for Notice by Government of Intent to Introduce Evidence

              Pursuant to Rule 807, F.R.E. (ECF No. 57).

For the reasons explained below, these motions are variously denied on their merits,

denied as moot, or denied without prejudice as premature.

                       I. SUPPRESSION MOTION (ECF No. 50)

       On October 10, 2018, law enforcement officers executed a search warrant on a

residence owned by Yang and her co-defendant, Wu, in Aurora, Colorado. (ECF No. 69

at 2.) The officers found about 1,121 live marijuana plants growing in the basement,

forming the basis of the indictment. Yang challenges whether probable cause

supported the warrant that authorized law enforcement officers to search her home. 1


       1
         The Government responded to this motion (ECF No. 69 at 3–9) and the Court granted
Yang leave to file a reply (ECF No. 72). As Yang acknowledges, that reply was filed one day
late. (ECF No. 73 ¶ 3.) Under the circumstances, the Court accepts the reply and has

                                             2
A.     General Standards

       1.      Burden of Proof

       “Generally, if the search or seizure was pursuant to a warrant, the defendant has

the burden of [proving that the Government violated the Fourth Amendment].” United

States v. Carhee, 27 F.3d 1493, 1496 (10th Cir. 1994) (internal quotation marks

omitted). Yang has offered no argument why the general rule does not apply in this

case, nor is the Court aware of any possible argument. Accordingly, Yang bears the

burden here.

       2.      Deferential Review of Warrants

       The Court’s duty

               is to ensure that the magistrate judge had a substantial basis
               for concluding that the affidavit in support of the warrant
               established probable cause. The task of the issuing
               magistrate is simply to make a practical, common-sense
               decision whether, given all the circumstances set forth in the
               affidavit there is a fair probability that contraband or
               evidence of a crime will be found in a particular place.

               Because of the strong preference for searches conducted
               pursuant to a warrant, the Supreme Court has instructed us
               to pay great deference to a magistrate judge’s determination
               of probable cause. Only the probability, and not a prima
               facie showing, of criminal activity is the standard of probable
               cause. The test is whether the facts presented in the
               affidavit would warrant a man of reasonable caution to
               believe that evidence of a crime will be found at the place to
               be searched.

United States v. Nolan, 199 F.3d 1180, 1182–83 (10th Cir. 1999) (internal quotation

marks and citations omitted; alterations incorporated).




considered it in the analysis below.


                                              3
B.    Padilla’s Warrant Affidavit

      The warrant affidavit in question was filed on October 9, 2018 by Ray Padilla, a

Westminster police officer assigned to the North Metro Task Force, a multi-jurisdictional

drug task force in the northern Denver metropolitan area. (¶¶ 2, 69.) 2

      Padilla explained that, several years ago, the North Metro Task Force began

investigating a marijuana-growing network operated by persons of Chinese descent.

(¶ 11.) This investigation has so far resulted in 145 search warrants yielding 29,000

marijuana plants and 2,500 pounds of finished marijuana. (¶ 17.) Those search

warrants, many of which Padilla helped to execute, were directed at homes in which

large grow operations were located in basements that had been modified for that

purpose, including with high-output lights, fans, watering equipment, and material used

to mask the odor of marijuana. (¶¶ 5(a), 17.)

      Padilla and his fellow task force officers began to suspect that a marijuana-

growing network was operating a number of single-family homes used as grow houses

in the Tollgate neighborhood, near the intersection of E-470 and Quincy Avenue in

Aurora, Colorado. (¶ 12.) On May 11, 2018, Padilla was surveilling the Tollgate

neighborhood and observed a Chinese person arrive at the house on Whitaker Drive

(which turned out to be Yang’s house). (¶¶ 49, 63.) Between May and October 2018,

Padilla saw the same person come multiple times to the home on Whitaker Drive and

also to another home in the same neighborhood that Padilla had already begun to

suspect was a marijuana grow house. (¶ 49.) At that other home, one of Padilla’s

fellow task force officers had observed the same person engaging in behavior


      2
          All “¶” citations, without more, are to the warrant affidavit, ECF No. 50-1.


                                                  4
consistent with transporting finished marijuana. (¶ 22.)

      Padilla eventually obtained utility records for the Whitaker Drive home spanning

May 14 through September 12, 2018. (¶ 63.) The average monthly electricity usage

during that time was 11,791 kWh. (Id.) Padilla knows from training and experience that

normal residential homes use between 500 and 1,500 kWh per month and more than

that “is a very good indicator that the home is being used to grow marijuana” because

“there are few reasons that can account for large amounts of electrical consumption in

residential homes other than the use of lights, ballasts, high volume fans, and

automated control and watering systems found in marijuana grows.” (¶ 5(a).) Given

that the Whitaker Drive home’s electricity usage was far in excess of 1,500 kWh for

multiple months, Padilla concluded that the home contained a marijuana grow

operation. (¶ 63.)

      U.S. Magistrate Judge Scott T. Varholak approved Padilla’s warrant request and

the warrant was executed on October 10, 2018. (See ECF No. 69 at 2.) They found

1,121 live marijuana plants in the basement, two pounds of dried marijuana, and a

notebook with “grow notes.” (Id.)

C.    Yang’s Attacks on the Warrant

      Yang says,

             [T]here is a distinct lack of nexus between the property . . .
             and any criminal activity. In fact, the basis for the search
             appears to be limited to two consideration[s]: it is owned by
             Asians, at least one of whom is deemed suspicious by law
             enforcement due to his association with other people
             suspected of growing marijuana; and it has had a historically
             high electric bill.

(ECF No. 50 ¶ 5.)

      Yang does not explain why this is not enough “to make a practical, common-

                                            5
sense decision whether, given all the circumstances set forth in the affidavit there is a

fair probability that contraband or evidence of a crime will be found in a particular place.”

Nolan, 199 F.3d at 1182. Yang says that “increased electrical usage during this period

can reasonably correspond to the hotter months [Summer 2018], when air conditioning

is more necessary.” (ECF No. 50 ¶ 7.) But Yang’s off-the-cuff assertion is speculation

compared to Padilla’s concrete statement (unchallenged by Yang) that 1,500 kWh is the

high end of average power usage for a normal residential home. Yang’s home was

using 11,791 kWh, on average, per month—almost eight times the normal maximum.

Something inside that house was using a highly unusual amount of electricity.

Combined with seeing a person visit that house who had also been seen at other

suspected grow houses was more than enough for the magistrate judge to conclude

that there was a fair probability of an illegal marijuana operation inside the house.

       Yang also offers the following:

              “[Defendant’s] arrival at a house where others had drugs
              therein does not create reasonable suspicion. As we held in
              People v. Carillo-Montes, 796 P.2d 970 (Colo. 1990), ‘[t]he
              fact that a person keeps cocaine at a residence is simply
              insufficient to raise a reasonable suspicion that everyone
              who approaches that residence…[is] in some way involved
              in a transaction related to the cocaine.” Id. at 974.

(Id. ¶ 6 (quoting People v. Hardrick, 60 P.3d 264, 271 (Colo. 2002) (Hobbs, J.,

dissenting)) (alterations in original).) Yang fails to note that this language is from a

dissenting opinion. In any event, Hardrick is inapposite. Hardrick was about a man who

walked into a home while a police search for narcotics was in progress. 60 P.3d at

265–66. The officers required the man to take his hands out of his pockets, and, as he

did so, he discarded a bag of methamphetamine. Id. The trial court suppressed the

evidence, holding that the officers did not have reasonable suspicion such that they

                                              6
could require the man to remove his hands from his pockets. Id. at 266. The Colorado

Supreme Court reversed, holding that the police had suspicion sufficient to perform a

patdown search for officer safety purposes, which included the authority to require the

man to remove his hands from his pockets. Id. at 268. The dissenting justice reasoned

that the man should not have been deemed suspicious for various reasons, including

that presence at a house suspected of drug activity does not make that person

automatically a suspect. Id. at 271 (Hobbs, J., dissenting).

      In short, Hardrick is about warrantless searches of persons within a home, not

searches of homes themselves. It is certainly not about whether probable cause

existed to authorize the search of a home.

      For these reasons, Yang has failed to cast even minimal doubt on the warrant,

and her Motion to Suppress is therefore denied.

                          II. JOINDER MOTION (ECF No. 51)

      Yang’s Motion for Relief from Prejudicial Joinder seeks to sever her trial from that

of her co-defendant. But her co-defendant has filed a notice of disposition and a

change-of-plea hearing is scheduled for November 12, 2019. (ECF Nos. 67, 75.) This

motion is therefore denied as moot.

                     III. RULE 404(b)/609 MOTION (ECF No. 52)

      Yang next seeks to require the Government to disclose evidence of crimes,

wrongs, or other acts the Government intends to introduce, per Federal Rule of

Evidence 404(b)(2). Yang also invokes Federal Rule of Evidence 609, which governs

impeachment by evidence of a criminal conviction.

      The Government responds that it does not intend to introduce any Rule 404(b)



                                             7
evidence. (ECF No. 69 at 12–13.) The Government does not respond to the Rule 609

argument, perhaps because that rule contains no disclosure requirement, except when

relying on a conviction that is more than ten years old. See Fed. R. Evid. 609(b)(2).

A Rule 609 argument is unripe in any event because it is unclear that Yang has any

prior criminal convictions, much less that she would testify at trial and therefore

potentially be subject to impeachment by prior criminal conviction. Accordingly, this

motion is denied as moot as to Rule 404(b) and denied without prejudice as premature

as to Rule 609.

                           IV. JENCKS MOTION (ECF No. 53)

       Yang next requests that the Government be required to make early disclosure of

material subject to the Jencks Act, 18 U.S.C. § 3500. The Government represents that

the only possible such evidence in this case are the grand jury transcripts, disclosure of

which is governed by Federal Rule of Criminal Procedure 6(e), and that the Government

will seek the Court’s permission to disclose those transcripts “if a grand jury witness will

be called as a government witness at trial.” (ECF No. 69 at 13.) The Court therefore

denies Yang’s request as moot.

                            V. JAMES MOTION (ECF No. 54)

       Yang requests that the Government disclose any statement it plans to introduce

under Federal Rule of Evidence 801(d)(2)(E). The Government represents that it “does

not anticipating offering [such] statements.” (ECF No. 69 at 13.) The Court therefore

denies Yang’s request as moot.

                        VI. DISCLOSURE MOTION (ECF No. 55)

       Yang moves to compel the Government to disclose the existence and substance



                                             8
of promises of leniency. The Government responds that it will abide by its disclosure

obligations under Giglio v. United States, 405 U.S. 150 (1972). (ECF No. 69 at 14.)

The Court takes the Government at its word, and this motion is therefore denied as

moot.

              VII. CONFIDENTIAL INFORMANTS MOTION (ECF No. 56)

        Yang also moves to require the Government to disclose the identity of

confidential informants. “Due to the strong public interest in furthering effective law

enforcement, the government enjoys a privilege to withhold from disclosure the identity

of persons who furnish law enforcement officers with information on criminal acts.

While anonymity encourages citizens to communicate their knowledge of unlawful

activity, the privilege must give way to fairness when disclosure of the informer’s identity

‘is relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause.’ The need for disclosure depends on the ‘particular

circumstances of each case, taking into consideration the crime charged, the possible

defenses, the possible significance of the informer’s testimony, and other relevant

factors.’” United States v. Mendoza-Salgado, 964 F.2d 993, 1000 (10th Cir. 1992)

(quoting Roviaro v. United States, 353 U.S. 53, 60–62 (1957)). To carry the burden of

requiring such disclosure, a defendant “must present more than mere speculation about

the possible usefulness of an informant’s testimony.” United States v. Moralez, 908

F.2d 565, 567 (10th Cir. 1990).

        Yang admits that she does not know whether any confidential informants were

used, but simply wants the Government to disclose whatever confidential informants

might have contributed to the investigation. (ECF No. 56 at 2.) This fails the foregoing



                                              9
standards, and Yang’s motion is accordingly denied.

                 VIII. REQUEST FOR RULE 807 NOTICE (ECF No. 57)

       Finally, Yang requests an order requiring the Government to disclose any

statements it tends to introduce under Federal Rule of Evidence 807, which is the so-

called “residual exception” to the hearsay rules. The Government represents that it

“does not intend to introduce any [such] statements,” but, “[i]n the event this changes,

the government will provide notice sufficiently in advance of trial to allow the defendant

a fair opportunity to prepare.” (ECF No. 69 at 16–17.) Accordingly, Yang’s motion is

denied as moot.

                                   IX. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendant’s Motion to Suppress Fruits of Search Warrant (ECF No. 50) is

       DENIED;

2.     Defendant’s Motion for Relief from Prejudicial Joinder (ECF No. 51) is DENIED

       AS MOOT;

3.     Defendant’s Motion for Disclosure Pursuant to Rules 404(b) and 609, Federal

       Rules of Evidence (ECF No. 52) is DENIED AS MOOT as to Rule 404(b) and

       DENIED WITHOUT PREJUDICE as premature as to Rule 609;

4.     Defendant’s Motion for Early Production of Jencks Material (ECF No. 53) is

       DENIED AS MOOT;

5.     Defendant’s Motion for Production of Bruton and Rule 801(d)(2)(E) Materials and

       Motion for Pretrial James Determination of Admissibility of Alleged Co-

       Conspirator Statements (ECF No. 54) is DENIED AS MOOT;



                                            10
6.   Defendant’s Motion to Compel Disclosure of Existence and Substance of

     Promises of Immunity, Leniency or Preferential Treatment (ECF No. 55) is

     DENIED AS MOOT;

7.   Defendant’s Motion to Disclose Identity of Informants (ECF No. 56) is DENIED;

     and

8.   Defendant’s Request for Notice by Government of Intent to Introduce Evidence

     Pursuant to Rule 807, F.R.E. (ECF No. 57) is DENIED AS MOOT.


     Dated this 8th day of October, 2019.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                            11
